Case: 20-41288   Doc# 105-1   Filed: 11/25/20 Entered: 11/25/20 10:22:32   Page 1
                                       EXHIBIT
                                       of 10       "1"
Case: 20-41288   Doc# 105-1   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 2
                                       of 10
Case: 20-41288   Doc# 105-1   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 3
                                       of 10
Case: 20-41288   Doc# 105-1   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 4
                                       of 10
Case: 20-41288   Doc# 105-1   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 5
                                       of 10
Case: 20-41288   Doc# 105-1   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 6
                                       of 10
Case: 20-41288   Doc# 105-1   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 7
                                       of 10
Case: 20-41288   Doc# 105-1   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 8
                                       of 10
Case: 20-41288   Doc# 105-1   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 9
                                       of 10
Case: 20-41288   Doc# 105-1   Filed: 11/25/20   Entered: 11/25/20 10:22:32   Page 10
                                       of 10
